Name: Council Regulation (EC) No 1336/2000 of 19 June 2000 amending Regulation (EEC) No 2075/92 on the common organisation of the market in raw tobacco
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|32000R1336Council Regulation (EC) No 1336/2000 of 19 June 2000 amending Regulation (EEC) No 2075/92 on the common organisation of the market in raw tobacco Official Journal L 154 , 27/06/2000 P. 0002 - 0002Council Regulation (EC) No 1336/2000of 19 June 2000amending Regulation (EEC) No 2075/92 on the common organisation of the market in raw tobaccoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Whereas:(1) Article 9(3) of Regulation (EEC) No 2075/92(3) assigns production quotas to producers in proportion to the average quantity delivered over the three years preceding that of the most recent harvest.(2) Article 9(4) of that Regulation stipulates that, before the final date for the conclusion of cultivation contracts, Member States may be authorised to transfer parts of their guarantee threshold allocations to other variety groups, in accordance with paragraph 3. The words "in accordance with paragraph 3" were taken over from a provision that preceded the adoption of the transfer measure. The reference to paragraph 3 in paragraph 4 should therefore be deleted in view of the fact that transfers cannot occur under paragraph 3 without adversely affecting producers who, having already received production quotas in proportion to the average quantity delivered in the three years preceding the year of the most recent harvest, apply to cultivate other varieties responding to market demand. Application of the reference to paragraph 3 would mean in effect that the quantities transferred would be assigned to the producers in proportion to the average quantities delivered by them in the three years preceding the year of the most recent harvest, without taking account of the acquired right of the producer applying for the transfer.(3) The measure in question should apply from the 1999 harvest,HAS ADOPTED THIS REGULATION:Article 1The first subparagraph of Article 9(4) of Regulation (EEC) No 2075/92 is hereby amended as follows:"Before the final date for the conclusion of cultivation contracts, Member States may be authorised to transfer parts of their guarantee threshold allocations to other variety groups."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from the 1999 harvest.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 19 June 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ C 108, 7.4.1998, p. 87.(2) Opinion delivered on 15 March 2000 (not yet published in the Official Journal).(3) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 660/1999 (OJ L 83, 27.3.1999, p. 10).